DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed April 21, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1 and 4-14, 16 and 18 are currently pending.  Claims 5-13 are withdrawn. Claims 2, 3, 15 and 17 are cancelled.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn

RE: Rejection of Claims 1, 4 and 17 under 35 U.S.C. 103 as being unpatentable over Clegg, in view of Miyazaki, as evidenced by Bayramov:
It is initially noted that claim 17 has been cancelled.
Applicant has amended claim 1 to now require culturing the human pluripotent stem cells using stepwise reduction of knockout serum replacement (KSR), specifically step (ii) requires 20% KSR, step (iii) requires 15% KSR and steps (iv) and (v) require 10% KSR. Claim 1 has been further amended to require the presence of a Rho kinase inhibitor.
As discussed during the telephone interview of April 21, 2022, although the cited reference to Clegg (US 2015/0175964) teaches culturing the pluripotent stem cells wherein the culture medium can be supplemented with concentrations of KSR ranging from 5-40% (paragraph [0022]), Clegg does not further comment on a gradual, or stepwise reduction in the KSR concentration.
Therefore, due the claim amendment submitted April 21, 2022, the rejection of claims 1 and 4 under 35 USC 103 over Clegg, in view of Miyazaki, as evidenced by Bayramov, is withdrawn.
However, upon further consideration and conducting an updated prior art search, Applicant’s amendment has necessitated new grounds of rejection as set forth below.

RE: Rejection of Claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Clegg, in view of Miyazaki, as evidenced by Bayramov, and further in view of Chambers:
It is noted that claim 15 has been cancelled.
For the reasons discussed above, the rejection over Clegg, in view of Miyazaki, as evidenced by Bayramov is withdrawn, and thus the rejection of claim 14 that is based on the same basis is likewise withdrawn.  However, the amendment submitted April 21, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Clegg, in view of Miyazaki and Chambers, as evidenced by Bayramov, and further in view of Idelson:
For the reasons discussed above, the rejection over Clegg, in view of Miyazaki, as evidenced by Bayramov is withdrawn, and thus the rejection of claim 16 that is based on the same basis is likewise withdrawn.  However, the amendment submitted April 21, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Clegg, in view of Miyazaki, as evidenced by Bayramov, and further in view of Idelson:
For the reasons discussed above, the rejection over Clegg, in view of Miyazaki, as evidenced by Bayramov is withdrawn, and thus the rejection of claim 18 that is based on the same basis is likewise withdrawn.  However, the amendment submitted April 21, 2022 has necessitated new grounds of rejection, as set forth below.


New ground(s) of Rejection, necessitated by Amendment

Claims 1, 4, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg et al., (US 2015/0175964; previously cited) (“Clegg”) in view of Miyazaki et al., (previously cited), and further in view of Takahashi et al., (US 2010/0105137; see PTO-892) (“Takahashi”), as evidenced by Bayramov et al., (Development 138, 5345-5356 (2011); previously cited) (“Bayramov”).
Clegg is directed to methods and composition for rapid production of retinal pigmented epithelial cells from pluripotent stem cells (i.e. A production method of retinal pigment epithelial cells) (Abstract).
Regarding claim 1, Clegg (Example 1, paragraph [0088]) teaches a method for directed differentiation of human pluripotent stem cells into retinal pigmented epithelium (i.e. human pluripotent stem cells are differentiated into retinal pigment epithelial cells).  Clegg’s method is as follows:
Human pluripotent stem cells (IMR90-4, see paragraph [0087]) were passaged directly onto Matrigel substrate for adhesion culture (i.e. step of adhesion culture of human pluripotent stem cells…..differentiation of the human pluripotent stem cells is not induced prior to adhesion culture);
From days 0-2 cells were cultured in the presence of Noggin (Nodal inhibitor), Dkk1 (Wnt inhibitor) and IGF1 to commence neural induction (Medium 1, paragraphs [0036]-[0038]);
From days 2 to 4 the cells were cultured in the presence of Noggin (Nodal inhibitor), Dkk1 (Wnt inhibitor), IGF1 and bFGF (Medium 2, paragraphs [0039]-[0041]);
From days 4 to 6 the cells were cultured in the presence of Dkk1 (Wnt inhibitor) and IGF1 (Medium 3, paragraphs [0042]-[0043]);
From days 6-14 the cells were cultured in the presence of Activin A (Activin signal promoter), SU5402 and VIP (Medium 4, paragraphs [0044]-[0045]).

Clegg further teaches (paragraph [0056]) that, when nicotinamide is not included in Mediums 1 or 2, the transition from Medium 1 to Medium 2 should occur about Day 4 of culture; transition from Medium 2 to Medium 3 should occur about Day 8; and transition to Medium 4 should take place about Day 12. Thus, Clegg’s teaching encompasses culturing at steps 2-4 for 4 days, thus meeting the limitation of claim 1.
	Bayramov evidences that Noggin proteins bind and inactivate Nodal signaling (Abstract; Results: Noggin1 and Noggin2 can inhibit Activin/Nodal and Wnt signaling, right column, second and third paragraphs, page 5347; Fig. 2 G-H; DISCUSSION: Non-BMP TGFβ ligands and Wnts are targets of Noggin proteins, left column, first sentence, page 5353).  It is further noted that the instant specification (paragraph [0036]) discloses “the Nodal signal inhibitor is not particularly limited as long as it can suppress signal transduction mediated by Nodal”.
	Thus, Clegg teaches a production method of human retinal pigment epithelial cells that employs a step of adhesion culture using an extracellular matrix substrate, e.g. Matrigel, wherein differentiation steps are conducted from days 0-14 in the presence of various agents that promote the directed differentiation of human pluripotent stem cells to retinal pigment epithelial cells. Clegg teaches the culture medium from days 0-8 includes the Wnt inhibitor Dkk1, as well as Noggin, which Bayramov evidences is a Nodal signal inhibitor, thus meeting the limitation of claim 1.  
	As to claim 1, step (iv), and culturing to day 12 in the presence of Wnt inhibitor Dkk1, as well as the Nodal inhibitor Noggin, it is noted that, although Clegg teaches culturing to about day 8 using both Dkk1 and Noggin, Clegg differs from the claimed invention in that Clegg does not specifically teach culturing to day 12 in the presence of both a Wnt inhibitor and a Nodal inhibitor.  However, Clegg teaches that, at days 4-8 of culturing in medium comprising both Dkk1 and Noggin (Medium 2), the stem cells are undergoing retinal progenitor specification (paragraph [0051]) and transition to Medium 3 (without Noggin) can be conducted based on observing substantial increases in expression of retinal progenitor markers, or observing the formation of rosette structures (paragraph [0053]). Thus, based on Clegg’s teaching, one would be motivated to conduct a step of culturing the cells obtained during the culturing in Medium 2 for a few additional days in medium comprising both Dkk1 and Noggin if one has not yet observed substantial increases in expression of retinal progenitor markers or the formation of rosette structures.
The parameter of culturing in the presence of both a Wnt inhibitor and a Nodal inhibitor is recognized as a result-effective variable which achieves the recognized result of promoting differentiation to retinal progenitor specification.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Clegg to optimize the culturing steps to include additional days of culturing in differentiation medium comprising both a Wnt inhibitor and a Nodal inhibitor to achieve the predictable result of promoting differentiation to retinal progenitor specification. 
Further regarding claim 1, although Clegg (paragraph [0018]) teaches the adhesion culture method can be carried out using any substrate which supports the growth of pluripotent cells such as commonly used Martrigel (Example 1) and human recombinant laminin 511 as the adhesion culture substrate, Clegg does not specifically teach the culture substrate is coated with laminin-511 E8 fragment as recited in claim 1.  However, Miyazaki is directed to the culture of human embryonic stem cells (hESCs) and induced pluripotent stem cells (iPS) cells under xeno-free conditions using laminin isoforms including recombinant LM511-E8 (i.e. laminin-511 E8) since the laminin E8 fragments promote greater adhesion of pluripotent stem cells as compared to Matrigel and intact laminin isoforms (Abstract; Figure 1, page 3; Results, LM-E8s support vigorous proliferation in xeno-free medium, right column, first paragraph, page 5).  Miyazaki’s Figure 1b shows dose-dependent adhesion for H9 embryonic stem cells wherein LM-E8 fragments showed higher adhesion efficiency (Results, LM-E8s maximize hESC and hiPSC adhesion, left column, 1st paragraph, page 3). Miyazaki further notes that, although laminin-511 was a potential substrate for feeder-free culture of hESCs, the recombinant production of intact laminin-511 is an arduous procedure requiring three independent transfections of expression vectors. Wherein, the production of LM-511 E8 is easier to produce and more easily purified (Discussion, right column, first full paragraph, page 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute LM511-E8 (laminin-511E8 fragment), as the pluripotent stem cell adhesion culture substrate in the method of Clegg.
 The person of ordinary skill in the art would have been motivated to use LM511-E8, as taught by Miyazaki, for the predictable result of providing a more effective pluripotent stem cell adhesion substrate having higher adhesion efficiency as compared to Matrigel and intact laminin isoforms, as well as being easier to produce and more easily purified.
The skilled artisan would have had a reasonable expectation of success in substituting laminin 511-E8 fragment, for the laminin 511 substrate of Clegg because Miyazaki has shown that laminin 511-E8 fragments serve as a functionally minimal form of the cell adhesive protein that retains the full capacity for binding to the α6β1 integrin and successfully promotes pluripotent stem cell adhesion, as well as showing higher pluripotent stem cell adhesion efficiency as compared to Matrigel or intact (full-length) laminin 511.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute the recombinant LM511-E8 adhesion substrate of Miyazaki, as the laminin-511 adhesion component in the culturing steps in the method of Clegg since both adhesion substrates are known for culturing pluripotent stem cells.  One of ordinary skill in the art would recognize this as simply substituting one laminin 511 adhesion substrate for another useful for the same purpose.  The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain the predictable result of successfully supporting the adhesion culture of human pluripotent stem cells.   See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 1 and the limitation directed to the inclusion of a Rho kinase inhibitor during the culturing of the pluripotent stem cells, it is noted that although Clegg’s Example 1 does not further exemplify inclusion of a Rho kinase inhibitor, Clegg teaches it is advantageous to include a rho-kinase (ROCK) inhibitor during the proliferation, maintenance and expansion of RPE cells.  Clegg teaches the inclusion of a ROCK inhibitor allows re-plated RPE cells to retain their RPE phenotype during more passages and expansion and ROCK inhibitors are well-known for promoting the survival of dissociated human embryonic stem cells (hESCs) (paragraphs [0080]-[0082]).
Thus, Clegg does render obvious including a Rho kinase inhibitor during the directed differentiation steps and subsequent cell proliferation since doing so is beneficial for the survival of dissociated pluripotent stem cells and promotes RPE phenotype, that is, Clegg teaches the limitations required by the current claims and as all limitations are found in one reference it is held that including a Rho kinase inhibitor during the directed differentiation steps and subsequent cell proliferation is within the scope of the teachings of Clegg, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include a Rho kinase inhibitor during the directed differentiation steps and subsequent cell proliferation.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Clegg.
Further regarding claim 1 and the limitations directed to stepwise reduction of KSR from 20% to 10%, it is noted that Clegg does not further teach a stepwise reduction of KSR during the directed differentiation method.  However, Takahashi is also directed to producing retinal pigment progenitors and retinal pigment epithelial cells from human pluripotent stem cells using directed differentiation methods (Abstract; paragraphs [0001], [0162] and [0184]). 
Takahashi’s Example 5 teaches culturing human ES cells (embryonic stem cells, i.e. pluripotent stem cells) in the presence of SB-431542 (Nodal signal inhibitor) and CKI-7 (Wnt signal inhibitor) in the same manner as Example 2 to produce RPE cells (retinal pigment epithelial cells).
Takahashi’s Example 2 (paragraph [0162]) specifically teaches directed differentiation of human embryonic stem cells into retinal cells wherein the stem cells are initially cultured in differentiation medium comprising 20% KSR for 4 days, then cultured in differentiation medium comprising 15% KSR for 8 days, and thereafter cultured in differentiation medium containing 10% KSR for 6 days.
Thus, Takahashi has established it was well-known to produce retinal pigment epithelial cells from human pluripotent stem cells wherein the concentration of KSR is reduced in a stepwise manner, specifically three steps from 20% to 15% to 10%, during the directed differentiation, and maintained at 10% KSR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stepwise reduction in the concentration of KSR.
The claimed element of stepwise reduction of KSR from 20% to 15% to 10%, during the directed differentiation of RPE cells was known, as taught by Takahashi, and one skilled in the art could have combined the element as claimed without any change in promoting differentiation of pluripotent stem cells to RPE cells since Takahashi teaches the predictable result of producing RPE cells, as taught by Clegg, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Clegg and Takahashi because each of these teachings are directed at producing RPE cells from human pluripotent stem cells using directed differentiation methods.	
Regarding claim 4, Clegg (paragraph [0087]) teaches the induced pluripotent stem cell line IMR90-4, thus meeting the limitation of claim 4.
Regarding claim 14, although Clegg teaches the production of retinal pigment epithelial cells (RPE) in the presence of a Nodal signal inhibitor, i.e. Noggin, it is noted that Clegg does not further teach using SB-431542 as the Nodal signal inhibitor.  However, Takahashi, like Clegg, teaches the differentiation method includes a combination of a Nodal signal inhibitor and a Wnt signal inhibitor (paragraphs [0059] and [0073]).  Takahashi teaches that SB-431542 is a suitable Nodal signal inhibitor (paragraph [0060]) and specifically uses SB-431542, in combination with the Wnt inhibitor CKI-7 for differentiation of human pluripotent stem cells to RPE cells (Example 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute SB-431542, as taught by Takahashi, as the Nodal signal inhibitor in the method of Clegg for the predictable result of successfully supporting the production of RPE cells, thus meeting the limitation of claim 14. Takahashi has shown that SB-431542 is a suitable Nodal signal inhibitor; thus, one would have had a reasonable expectation of successfully substituting SB-431542 in the method of Clegg. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claims 16 and 18, although Clegg teaches the step of differentiation is further in the presence of the Wnt inhibitor Dkk1 in the method for differentiation of human pluripotent stem cells into retinal pigment epithelial cells, Clegg does not further teach the Wnt signal inhibitor is CKI-7 (Casein Kinase I inhibitor: N-(2-aminoethyl)-5-chloro-isoquinoline-8-sulfonamide) as recited in claim 16. However, as set forth immediately above regarding claim 14, Takahashi teaches the differentiation method using a combination of a Nodal signal inhibitor and a Wnt signal inhibitor (paragraph [0059]). Takahashi teaches suitable Wnt signal inhibitors include Dkk1 and CKI-7 (paragraph [0063]), and specifically uses the Wnt inhibitor CKI-7, in combination with SB-431542, for differentiation of human pluripotent stem cells to RPE cells (Example 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute CKI-7, as taught by Takahashi, as the Wnt signal inhibitor in the method of Clegg for the predictable result of successfully supporting the production of RPE cells, thus meeting the limitation of claims 16 and 18. Takahashi has shown that CKI-7 is a suitable Wnt signal inhibitor; thus, one would have had a reasonable expectation of successfully substituting CKI-7 in the method of Clegg. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
	Applicant has traversed the rejection of record on the grounds that the cited references do not teach or suggest the present invention as currently claimed, as discussed at Applicant’s remarks (page 7 of 8).
As set forth above, Applicant has amended claim 1 to now require culturing the human pluripotent stem cells using stepwise reduction of knockout serum replacement (KSR), specifically step (ii) requires 20% KSR, step (iii) requires 15% KSR and steps (iv) and (v) require 10% KSR. Claim 1 has been further amended to require the presence of a Rho kinase inhibitor.
Although the cited reference to Clegg teaches culturing the pluripotent stem cells wherein the culture medium can be supplemented with concentrations of KSR ranging from 5-40% (paragraph [0022]), Clegg does not further comment on a gradual, or stepwise reduction in the KSR concentration.
Therefore, due the claim amendment submitted April 21, 2022, the previous rejections under 35 USC 103 have been withdrawn.
The newly amended limitations are addressed under the new ground of rejection as set forth above.

Conclusion
No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633